Citation Nr: 0627653	
Decision Date: 09/01/06    Archive Date: 09/12/06

DOCKET NO.  05-30 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUE

Entitlement to waiver of recovery of an overpayment of 
nonservice-connected pension benefits in the amount of 
$7,379.00.


REPRESENTATION

Appellant represented by:	Kentucky Department of 
Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant and spouse


ATTORNEY FOR THE BOARD

Kelli A. Kordich, Counsel


INTRODUCTION

The veteran served on active duty from June 1966 to August 
1969, in service in the Republic of Vietnam.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 decision of The Committee 
on Waivers and Compromises in Louisville, Kentucky, which 
denied the benefit sought on appeal.  

In May 2006, the veteran and his spouse, accompanied by the 
veteran's representative, testified at a hearing at the local 
VA office before the undersigned Acting Veterans Law Judge.  
At the hearing, the veteran submitted pertinent evidence in 
support of his appeal, which was accompanied by a waiver of 
RO consideration.  This evidence will be considered by the 
Board in the adjudication of the veteran's appeal.

In August 2006, the Board, on its own motion advanced the 
veteran's appeal on the Board's docket.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

At the May 2006 Board hearing, the veteran submitted an 
updated VA Form 5655, dated in May 2006, showing that his 
financial situation had worsened and that his monthly 
expenses exceeded his income by $138.48.  Further, in the 
accompanying decision, the Board finds that service 
connection for coronary artery disease, status post coronary 
artery bypass graft, is warranted.  As such, in a rating 
decision implementing the Board's determination, the RO must 
assign a disability evaluation and an effective date for the 
award of these benefits, which will impact the veteran's 
ability to repay the overpayment.

Accordingly, the case is REMANDED for the following action:

1.  After being assigned an evaluation 
for his service connected coronary artery 
disease, the RO should request that the 
appellant complete an updated Financial 
Status Reports (VA Form 5655).  Once 
obtained, all documentation should be 
associated with the claims folder.

2.  Thereafter, The Committee on Waivers 
and Compromises should readjudicate the 
veteran's request for waiver of recovery 
of an overpayment of VA nonservice-
connected pension benefits in the amount 
of in the amount of $7,379.00.  If the 
claim continues to be denied, the RO 
should provide the appellant and his 
representative an appropriate 
supplemental statement of the case 
(SSOC), and afford them the opportunity 
to respond before the claims folder is 
returned to the Board for further 
appellate consideration.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).

_________________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


